DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on August 31, 2021. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 10, and 13 are objected to because of the following informalities: 
Claim 5, “the plurality… include” should be “includes”.
Claim 10, “the electrode” but there are “external electrodes” disposed on the body (claim 1).
Claim 13, “the low melting point metal have” should be “has”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0176189 to Koo et al. (hereinafter Koo) in view of US Publication 2018/0033540 to Lee et al. (hereinafter Lee).
Claim 1
Koo (FIG. 1-3) discloses a multilayer electronic component comprising: 
a body (110) including dielectric layers (111) and internal electrodes (121-122) disposed alternately with the dielectric layers (111); and 
external electrodes (130-140) disposed on the body (110), 
wherein each of the external electrodes (130-140) includes: 
	an electrode layer (131-141) connected to the internal electrodes (121-122); 
	a first intermetallic compound layer (132-142) disposed on the electrode layer (131-141) and including Cu3Sn (paragraph 61, 64); 
	a second intermetallic compound layer (133-143) disposed on the first intermetallic compound layer (132-142) and including Cu6Sn5 (paragraph 61, 63); and 
	a conductive resin layer (134-144) disposed on the second intermetallic compound layer (133-143) and including: a conductive connection portion (134b) including a low melting point metal (paragraph 76, 80-82); a plurality of metal particles (134a; paragraph 76, 77); and a base resin (134c; paragraph 76), as recited in claim 1.
Koo does not expressly disclose an average thickness of the first intermetallic compound layer (132-142) is 0.5 to 2.5 µm, as recited in claim 1 (but see paragraph 70-72: ratio of thicknesses of first and second intermetallic compound layers).
Lee (FIG. 13) teaches an intermetallic compound of two layers (150; paragraph 156-169) 2 to 5 μm thick (paragraph 154-155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Koo to incorporate a thickness of a intermetallic compound dual layer as taught by Lee in the structure taught by Koo and thereby have the first and second intermetallic compound layers together be 2 to 5 μm, as taught by Lee, with the relative thickness ratio taught by Koo, and thereby have the average thickness of the first intermetallic compound layer be approximately .182 μm to 2.5 μm, overlapping the claimed range (see also MPEP 2144.05 I), as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for heat resistance and for bonding strength (Lee paragraph 151-155) with adequate moisture resistance reliability and mechanical characteristics (Koo paragraph 71-72). 
Claim 4
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the conductive connection portion (Koo 134b) is disposed to surround one or more of the plurality of metal particles (134a; paragraph 80-82).
Claim 5
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the plurality of metal particles (Koo 134a) include silver (Ag) particles (paragraph 77), and the low melting point metal includes tin (Sn)(paragraph 77, 83).
Claim 6
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the conductive connection portion (Koo 134b; Lee 131b) includes Ag3Sn (Lee paragraph 159; see also Koo paragraph 111).
Claim 7
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the electrode layer (Koo 131-141) includes a conductive metal and glass (Koo paragraph 108).
Claim 8
Koo with Lee teaches the multilayer electronic component of claim 7, wherein the first intermetallic compound layer (Koo 132-142) is not disposed on a portion of an outer surface of the electrode layer (131-141) where the glass is disposed (see FIG. 4; see also Lee paragraph 47, FIG. 13, in at least not disposed on 110 and portions of 121a; see also Lee paragraph 136-137, 149-150; see also and compare Koo FIG. 4 and paragraphs 107-109, method of forming of electrode layer, with instant application FIG. 6 and page 25 paragraphs 108-110, method of forming electrode layer). 
Claim 9
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the first intermetallic compound layer (Koo 132-142) is discontinuously disposed on the electrode layer (131-141; Lee paragraph 47, FIG. 13; see also Lee paragraph 136-137, 149-150).
Claim 10
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the external electrode (Koo 131-141) includes a plating layer (135-145; paragraph 40) disposed on the conductive resin layer (134-144).
Claim 11
Koo with Lee teaches the multilayer electronic component of claim 10, wherein the conductive connection portion (Koo 134b) connects the plating layer (135-145) and the second intermetallic compound layer (133-143) to each other (paragraph 79, FIG. 3; see also Lee FIG. 13).
Claim 12
Koo with Lee teaches the multilayer electronic component of claim 4, wherein the low melting point metal included in the conductive connection portion (Koo 134b) is disposed to surround one or more of the plurality of metal particles (134a; paragraph 80-82).
Claim 13
Koo with Lee teaches the multilayer electronic component of claim 1, wherein the low melting point metal have a melting point of 300 °C or less (Koo paragraph 82).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record neither anticipates nor renders the limitations obvious of the claimed relative thicknesses set forth in claim 2 (in view of the thicknesses set forth in claim 1) and the ratio of average thicknesses set forth in claim 3, as claimed in combination; see, e.g., and compare Koo paragraph 70-72 with instant application paragraph 123-130 pages 29-30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190122810 (see, e.g., FIG. 2, paragraph 25); US 20170301468 (see, e.g., FIG. 4, paragraph 83); and US 20180234074 (see, e.g., FIG. 7, paragraph 70).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848